                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/19/2021



 MAYIMBA MUSIC, INC.,

                                 Movant,                         No. 20-MC-357 (RA)
                         v.                                             ORDER
 TUNECORE, INC.,

                              Respondent.


RONNIE ABRAMS, United States District Judge:

         On May 12, 2021, in response to an order directing the parties in this action to indicate if

there is any reason why this case cannot be closed, the parties informed the Court via email that

they have no objection to closing this case.

         Accordingly, the Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      May 19, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
